Citation Nr: 1029949	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite of the ears (a bilateral ear disability other than 
hearing loss).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability (to include a left ankle disability secondary to the 
right ankle disability).

5.  Entitlement to service connection for a back disability.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.L.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In July 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The issue of tinnitus has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for a right ear disability, a 
left ear disability, a right eye disability, a left eye 
disability, a right ankle disability, a left ankle disability, to 
include as secondary to a right ankle disability, a back 
disability, and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability did not 
have onset during active service or within one year of separation 
for active service and is not otherwise etiologically related to 
his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he suffers from bilateral hearing loss.  
In his Application for Compensation and/or Pension, dated October 
2006, the Veteran stated that these symptoms were the result of 
noise exposure from Howitzers and poor ear protection.  During a 
personal hearing before the undersigned in July 2010, the Veteran 
testified that he was also exposed to loud noises produced by 
tanks and being at the firing range every day.  See hearing 
transcript at 27-28.  

While the Veteran admitted that he was issued hearing protection, 
he stated, at a VA audiology examination, that the hearing 
protection was inadequate because he could still feel the 
explosions that were occurring over a mile away.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A hearing loss disability is defined for VA compensation purposes 
with regard to audiologic testing involving puretone frequency 
thresholds and speech discrimination criteria.  38  C.F.R. § 
3.385 (2009).  For purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Id.

Service treatment records are absent for any reports of hearing 
loss.  A separation report of physical examination from May 1967 
indicated a normal clinical evaluation of the Veteran's ears and 
a normal auditory examination for the purposes of VA 
compensation.

These records provide highly probative evidence against this 
claim because they show no hearing loss during service.

It is important to note that the Board does not dispute the fact 
that the Veteran was exposed to loud noise during service.  The 
critical question is whether the current bilateral hearing loss 
was caused by this noise exposure many years ago.  In this 
regard, the record reflects that the Veteran first reported 
hearing loss in his Application for Compensation and/or Pension 
in October 2006, over forty years after separation from service.  
This long lapse of time is evidence against a finding that any 
hearing loss had its onset during service or is related to his 
service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection is 
warranted, including a lengthy period of absence of complaints).

The Veteran was afforded a VA audiology examination in January 
2007.  Audiologic testing pursuant to VA audiology examination 
showed puretone thresholds in the right ear at  500, 1000, 2000, 
3000, and 4000 Hertz of 20, 15, 25, 55, and 70 decibels, 
respectively with a four-frequency pure tone average of 41 
decibels.  Puretone thresholds measured in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 10, 10, 30, 35, and 55 
decibels, respectively with a four-frequency pure tone average of 
35 decibels.  Using the Maryland CNC Test, speech audiometry 
revealed speech recognition ability of 100 percent in the right 
ear and 90 percent in the left ear.  

For purposes of applying the laws administered by VA, the Veteran 
has impaired hearing bilaterally, diagnosed as mild to moderately 
severe bilateral high frequency sensorineural hearing loss. 

With respect to the etiology of the Veteran's current bilateral 
hearing loss, the examiner opined that his hearing loss is "not 
the result of service connected noise exposure."

The examiner explained that the medical opinion was based on the 
Veteran's service treatment records, specifically, the Veteran's 
separation examination which showed hearing within normal limits 
bilaterally, upon discharge from service.

The examiner's opinion of the etiology of the Veteran's hearing 
loss is evidence against the Veteran's claim as it fails to 
establish the requisite nexus between the Veteran's current 
bilateral hearing loss disability and his active service. 

As to the Veteran's own contention and the lay statement of his 
spouse, that his current bilateral hearing loss began in service 
and is related to service, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Some quasi-medical questions do lend themselves to the opinions 
of laypersons.  For example, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder s not a determination "medical in nature" and is 
capable of lay observation.  Jandreau v.  Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, in Jandreau, the U.S. Court of 
Appeals for the Federal Circuit explained, in footnote 4, that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions.

Here, the Board finds that the Veteran's and his spouse's 
opinions as to whether his current bilateral hearing loss is 
related to service over 40 years ago are not competent evidence 
because current hearing loss, as it relates to his service from 
so many years ago, is a medical question too complex to be the 
subject of the opinion of a layperson.  

In any event, the Board finds that the medical opinion against 
this claim outweighs the Veteran's and his spouse's statements.

Finally, since there is no evidence that the Veteran suffered 
hearing loss within one year of discharge, the provisions of 38 
C.F.R. § 3.307 and § 3.309 are inapplicable.

As in all claims for service connection, it is the Board's duty 
to assign probative value to the evidence and then to weigh the 
evidence favorable to the Veteran's claim against the evidence 
unfavorable to the Veteran's claim.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  If the favorable evidence outweighs the unfavorable 
evidence or if the favorable and unfavorable evidence are in 
relative equipoise, the Veteran's claim must be granted.  Gilbert 
v.  Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

Here, the absence of any report of hearing loss during service or 
for decades thereafter is more probative than the Veteran's and 
his spouse's own assertions as to when the Veteran first 
experienced hearing loss.  In summary, the in-service and post-
service medical evidence (which are found to provide evidence 
against this claim) are more probative than the Veteran's 
contentions as to whether his current hearing loss disability is 
related to his service.

Based on the above, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for hearing loss and this claim must be 
denied.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in November 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal as to 
the Veteran's claim for service connection for bilateral hearing 
loss, and has not argued that any error or deficiency in the 
accomplishment of the duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, remands are necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1)whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Right and Left Ear Disability

During a personal hearing in July 2010, the Veteran testified 
that while he was in service, he stood out in the freezing cold 
for hours without protective gear.  Hearing transcript at 25-26.  
As a result, the Veteran stated that his ears started to change 
color and were "all purple and numb."  Id. at 27.  

The Board notes that lay testimony is competent when it regards 
the readily observable features or symptoms of injury or illness 
and may provide sufficient support for a claim of service 
connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In a hearing held by the RO in September 2008, the Veteran 
testified that with respect to the claim for service connection 
for frostbite of both his ears, when it gets cold outside, his 
ears are painful and he's "got those little balls there."  The 
Veteran is certainly competent to testify about observable 
symptoms in service (his ears turning purple and numb) and post 
service (his ears are painful and have balls on them).  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Left and Right Eye Disability

The Veteran testified, in the personal hearing before the 
undersigned in July 2010, that in service, he would drive in the 
snow for hours and the glare from the sun would reflect off of 
the snow and shine into his eyes.  Hearing transcript at 5.  He 
did not wear the protective eyewear that was issued because he 
stated that he would have to leave at a moment's notice and would 
not bring the eyewear.  As a result, the Veteran testified that 
he would get "white stuff" in his eyes and that it would cause 
"blurriness."  Id. at 5-6.  

As discussed above, the Veteran is competent to testify as to 
readily observable symptoms that he suffered in service.  Layno, 
supra.

VA outpatient treatment reports from January 2008 and March 2009 
indicated that the Veteran was prescribed artificial tears 
polyvinyl alcohol for both eyes, which was used to treat dry 
eyes.

In addition, in the July 2010 hearing, the Veteran testified that 
he was diagnosed with cataracts of both eyes in the early 1970s.  
That diagnosis and treatment reports are not of record and the RO 
should ask the Veteran to identify the location and name of the 
physician who treated his eyes for cataracts so that the 
treatment records may be associated with the claims file.

Right Ankle Disability

The Veteran, as well as fellow serviceman,"P.L.," testified in 
the July 2010 personal hearing that in service, the Veteran 
slipped and fell off a tank, injuring his ankles.  Hearing 
transcript at 10.  In a letter to the RO from August 2007 and in 
the July 2010 hearing, P.L. stated that he witnessed the Veteran 
slipping off the rear of a tank.  As a result, the Veteran 
testified at an RO hearing in September 2008, that his right 
ankle "just swelled."  See Layno, supra.

The Veteran and P.L. also indicated that the Veteran was never 
treated at a hospital for his right ankle injury but that the 
Veteran went to the post-infirmary.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005) (veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy).

Post-service, a VA treatment report from April 2006 indicated 
that the Veteran complained of ankle pain, although it is not 
specified which ankle was in pain.

In May 2006, a VA treatment report indicated the Veteran's 
reported history of twisting his right ankle while he was in the 
military.  A physical examination of the Veteran's ankles 
revealed that the Veteran had increased right and left ankle 
inversion, with the right being greater.  He was assessed at 
having ligament laxity, right greater than the left.

Subsequent VA treatment reports from October 2007, April 2008, 
September 2008, and March 2009, all indicated that included on 
the Veteran's active problem list was laxity of ligament.  While 
it is unclear whether this condition is in reference to the 
Veteran's ankles, it is the same assessment which was given to 
the Veteran in regards to his ankles in May 2006.

Back Disability

The Veteran, as well as fellow serviceman, P.L., testified, in 
the July 2010 personal hearing, that in June or July of 1966, the 
Veteran and P.L. were loading 55-gallon drums of oil on five-ton 
trucks.  As the Veteran was getting off the truck, he felt his 
"back tightening up."  At that time, the Veteran blacked out 
and fell off the truck.  Hearing transcript at 14.  

In a letter to the RO from August 2007 and in the July 2010 
hearing, P.L. testified that he witnessed the Veteran falling off 
the rear of the truck and landing on his back.  Id. at 16.  

The Veteran and P.L. can attest to factual matters of which they 
had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).

A treatment report from May 2006 indicated that the Veteran had 
back pain secondary to arthritis.

Given the low threshold as discussed in McLendon, there are 
indications of an association between disabilities demonstrated 
after service and the Veteran's military service.  Hence, VA 
examinations should be afforded to the Veteran for a right ear 
disability, a left ear disability, a right eye disability, a left 
eye disability, a right ankle disability, and a back disability.

Left Ankle Disability, To Include as Secondary to a Right Ankle 
Disability

During a hearing held by the RO in September 2008, the Veteran 
testified that he felt his left ankle disability was 
"[s]econdary to his right."  While the RO has adjudicated the 
Veteran's claim for service connection for a left ankle 
disability, they have not adjudicated the claim on a secondary 
basis.  

After review of the notification letters of record, the Board 
finds that upon remand the Veteran should be provided with a 
corrective VCAA notification letter which provides notice of 
secondary service connection, to include the evidence and 
information needed to substantiate a claim for secondary service 
connection.  See 38 C.F.R. § 3.310.

Further, because the claim for service connection for a left 
ankle disability is claimed as secondary to a right ankle 
disability, the Board finds that the claim for service connection 
for a left ankle disability as secondary to a right ankle 
disability is inextricably intertwined with the claim for service 
connection for a right ankle disability.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Any Board action on the 
service connection claim for a left ankle disability as secondary 
to a right ankle disability, at this juncture, would be 
premature.  Hence, a remand of this matter for this reason is 
warranted, as well.





TDIU

During the hearing before the undersigned, the Veteran testified 
that he has not worked since 1982.  Specifically, the Veteran 
stated that it was "cause of the back."  Hearing transcript at 
35.

The Court has recently held that a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, if the disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  

In Comer v. Peake, the U.S. Court of Appeals for the Federal 
Circuit held that VA must consider TDIU as part of the issue of a 
proper disability rating whenever there is "cogent evidence of 
unemployability, regardless of whether [the claimant] states 
specifically that he is seeking TDIU benefits."  552 F.3d 1362, 
1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is 
clear that VA is required to consider entitlement to a rating of 
TDIU as part of an initial claim for benefits when either the 
claimant specifically requests a TDIU rating or when the record 
contains evidence of unemployability.

Here, the record reflects evidence of unemployability, raising 
the issue of whether a grant of total disability based on 
individual unemployability (TDIU) is warranted.  Accordingly, the 
Veteran should be provided with appropriate notice as to how to 
substantiate a claim for TDIU.  

It would be fundamentally unfair to the Veteran to decide a claim 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply 
with precedential Court opinion, this issue, therefore, is 
remanded for further development.


Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran for the date, location, 
and name of the physician who diagnosed 
and treated him for cataracts.  Obtain 
those treatment reports and associate 
them with the claims file.  If no records 
regarding the Veteran's eye disabilities, 
specifically cataracts, are available, a 
negative response should be associated 
with the claims file.

2.	Send the Veteran a VCAA letter notifying 
him and his representative of the type of 
evidence required to substantiate the 
claim for secondary service connection 
for a left ankle disability on the 
premise that this disorder is proximately 
due to, the result of, or chronically 
aggravated by a right ankle disability.  
See 38 C.F.R. § 3.310.

3.	Schedule the Veteran for a VA examination 
of his right and left ear (not an 
audiology examination), right and left 
eye disability, right ankle disability, 
and back disability.  The claims file and 
a copy of this remand must be provided to 
the examiners in conjunction with the 
examinations, the examiners must review 
the claims file and annotate the report 
as to whether they reviewed the claims 
files.

The examiner should provide a diagnosis 
for any right and left ear disability 
(excluding hearing loss), right and left 
eye disability, right ankle disability, 
and back disability found on examination 
and state the medical basis and 
underlying pathology for any disability 
found (if any).  

If the Veteran does not have a diagnosed 
right and left ear disability (excluding 
hearing loss), right and left eye 
disability, right ankle disability, or 
back disability, the examiner should so 
state.

The nature and extent of each of the 
above disabilities, if any, should be 
evaluated. 

With respect to any: 

(a) right ear disability; 
(b) left ear disability; 
(c) right eye disability; 
(d) left eye disability; 
(e) right ankle disablity; and/or
(f) back disablity

the examiner is asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that such disability (if 
they currently exist) is etiologically 
related to service from October 1965 to 
September 1967.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim (as 
cited above).

4.	Readjudicate the Veteran's above claims 
on appeal (service connection for a right 
ear disability, a left ear disability, a 
right eye disability, a left eye 
disability, a right ankle disability, a 
left ankle disability, to include as 
secondary to a right ankle disability, 
and a back disability.)  If any 
determination remains adverse to the 
Veteran, issue a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

5.	Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the claim of 
entitlement to TDIU.

6.	After completion of any necessary notice, 
assistance (to include obtaining 
pertinent VA treatment reports), and 
other development which may be deemed 
necessary, the RO should adjudicate the 
Veteran's claim of entitlement to TDIU in 
a separate rating action.  All 
appropriate administrative and appellate 
procedures should be followed.  This 
issue of TDIU is not before the Board 
unless the Veteran appeals the rating 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


